Order and judgment (one paper), Supreme Court, New York County (Debra A. James, J.), entered August 21, 2013, which denied plaintiffs’ motion for summary judgment declaring that defendant Illinois Union Insurance Company was obligated to provide plaintiffs coverage under the Environmental Remediation Cost Containment Policy defendant issued to them, and granted defendant’s cross motion for a declaration that it was not required to provide plaintiffs coverage, unanimously affirmed, without costs.
The motion court correctly determined that plaintiffs failed to comply with numerous conditions precedent to coverage under the policy, vitiating the contract as a matter of law (see e.g. Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 NY3d 742 [2005]), including the requirement to provide timely notice of any pollution condition which might result in excess remediation costs.
We have considered plaintiffs’ remaining arguments and find them unavailing.
Concur — Gonzalez, EJ., Friedman, Moskowitz, Freedman and Kapnick, JJ.